Title: From Abraham Skinner to Alexander Hamilton, 21 April 1781
From: Skinner, Abraham
To: Hamilton, Alexander


                        
                            
                            sir
                            Commissy Prisoners Office near Elizth Town April 21st 1781
                        

                        The 18th instant, I answered His Excellency’s Letter of the 14th in a line addressed to Colo. Tilghman—since
                            which I have received The General’s Letter of the 16th and shall pursue the directions contained in it respecting the
                            Demand of our Privates.
                        As I know of no other Prisoners beside Lieutt General Burgoyne absent from America on Parole. I will dispatch
                            the Letter addressed to Sir Henry Clinton by a Flag to day.
                        I have Omitted going to Phila until I see or hear from the British Commissy and will take the earliest
                            Opportunity to wait on you with a Report of my Negociations. I am sir Your Mo. Obt Servt
                        
                            Abm Skinner
                            Commissary General Prisoners
                        
                    